Title: To George Washington from Joseph Swift, 2 March 1797
From: Swift, Joseph,Cumpston, Thomas
To: Washington, George


                        
                            Sir 
                             March 2. 1797
                        
                        The Rector, Church Wardens and Vestrymen of the United Episcopal Churches, of
                            Christ Church and St Peter’s, take the Liberty, at this interesting Period of your Retreat
                            from public Life, of offering to you a sincere Testimony of their Veneration of your
                            Character and their Affection for your Person.
                        On an Occasion which, in so lively a Degree, effects the public Mind, we feel a
                            peculiar Source of Sensibility in the Circumstance, of your having Attended divine Worship
                            among us; as well during your Presidency, as on many preceeding Occasions of your temporary
                            Residence in this City. And we are persuaded, that in the Emotions which we now express, we
                            only participate with all the Members of the Congregations whom we represent.
                        While we unite with our Fellow Citizens in Acknowledgement of the Wisdom and
                            the Virtue of your Administration; we especially rejoice, in it’s having been directed to
                            the invaluable Ends of Protection and of Peace; for which, as we are taught by our holy
                            Religion to believe, Government was divinely instituted.
                        
                        You will carry with you, Sir, into your Retirement, the Testimony of your
                            Conscience, the Gratitude of your Country; and the approbation of the Age: May you have the
                            additional Enjoyment of Health; and of whatever else can tend to the Happiness of the Remainder
                            of your Life. And above all, it is our Prayer, that you may at last enjoy a better Rest, in
                            which no Labor for the Happiness of your Fellow Men will have been in vain. 
                        Signed in Behalf of the Vestry, Wm White, Bishop of the Prot: Ep: Ch: in the Commonweal. of Pennsa &
                            Rector of the said United Churches.
                        
                            Church WardensJoseph Swift 
                            Thomas Cumpston
                            
                            
                        
                    